DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.
Response to Arguments
Applicant’s arguments, with respect to Drawing Objections regarding Claim 1, Ln 16, Claim 3, Ln 3-4 and Claim 6, Ln 3 have been fully considered and are persuasive.  The Drawing Objections regarding Claim 1, Ln 16, Claim 3, Ln 3-4 and Claim 6, Ln 3 have been withdrawn. 
Applicant's arguments with respect to Drawing Objections regarding Claim 7, Ln 3, 5-6, have been fully considered but they are not persuasive.  The drawings contain no identification of this element.  Examiner notes that although the Applicant’s Arguments/Remarks (Pg 29 of 41) mention Replacement Sheets, none have been received. 
Applicant’s arguments, with respect to Objections of the Specification have been fully considered and are persuasive.  The Objections of the Specification have been withdrawn.  However, in view of the amendments to the Specification, new Objections are raised, as stated below. 
Applicant’s arguments, with respect to Objections of the Claims, regarding Claims 1-7, have been fully considered and are persuasive.  The Objections of the Claims, regarding Claims 1-7, have been withdrawn. 
Applicant's arguments with respect to Claim Interpretation made under 35 USC 112(f), regarding Claims 1-7, Ln 2-3, of Claim 1, have been fully considered but they are not persuasive.  Examiner finds no further structure identifying the upper and lower rolling mechanisms in the Claims or Specification which would support the Applicant’s claim of possession of the claimed invention.  The addition of upper and lower rolling molds to the claims (Claim 1, Ln 5-6) add additional elements to the claims, but no further supporting structure.  Therefore, Claim Interpretation made under 35 USC 112(f), regarding Claims 1-7, Ln 2-3, of Claim 1, are maintained. 
Applicant's arguments with respect to Claim Interpretation made under 35 USC 112(a), regarding Claims 1-7, Ln 2-3, of Claim 1 and Claim 4, have been fully considered but they are not persuasive.  Examiner still finds no further structure describing and depicting the upper and lower rolling mechanisms in the Claims or Specification which would support the Applicant’s claim of possession of the claimed invention.  The addition of upper and lower rolling molds to the claims (Claim 1, Ln 5-6) add additional elements to the claims, but no further supporting structure to the rolling mechanisms themselves.  Additionally, the amended limitations fail to recite structure which would disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function such that a person of ordinary skill in the art would recognize the structure, material, or acts for performing the entire claimed function.  Therefore, Claim Interpretation made under 35 USC 112(f) and the corresponding 112(a) and 112(b) rejections, regarding Claims 1-7, Ln 2-3, of Claim 1 and Claim 4, are maintained. 
Applicant's arguments with respect to 35 USC 112(b) Claim Rejections of Claims 1-7, Ln 2-3 of Claim 1, have been fully considered but they are not persuasive.  Examiner finds no further structure identifying the upper and lower rolling mechanisms in the Claims or Specification which would clearly and definitely point out and distinctly claim structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function claimed.  The addition of upper and lower rolling molds to the claims (Claim 1, Ln 5-6) add additional elements to the claims, but no further supporting structure.  Additionally, the amended limitations fail to recite structure which would disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function such that a person of ordinary skill in the art would recognize the structure, material, or acts for performing the entire claimed function.  Therefore the 35 USC 112(b) Claim Rejections of Claims 1-7, Ln 2-3 of Claim 1 have been maintained. 
Applicant’s arguments, with respect to 35 USC 112(b) Claim Rejections of Claims 1-7, regarding Claim 1, Ln 6, 9-10 and 29-30 and Claim 4, have been fully considered and are persuasive.  The Objections of the Claims, regarding Claim Rejections of Claims 1-7, regarding Claim 1, Ln 6, 9-10 and 29-30 and Claim 4, have been withdrawn.  However, in view of Claim amendments, regarding Claim 1, Ln 12-15 and 21, new Objections and Rejections are made, as stated below. 
Applicant’s arguments, with respect to 35 USC 112(b) Claim Rejection of Claim 6, Ln 4 have been fully considered and are not persuasive.  The 35 USC 112(b) Claim Rejection of Claim 6, Ln 4 has been withdrawn. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the “a hydraulic cylinder slide block”, Claim 7, Ln 3, 5-6 
must be shown or the feature(s) canceled from the claim(s). 
Fig 3 is further objected to for elements 28, 30, disclosed in the instant application as cylinder barrel A and cylinder barrel B, respectively.  At least Claim 4, Ln 5 recites “a cylinder barrel”, therefore it is impossible to determine which barrel, A or B, is referred to in the claims.  For the purpose of examining the claims, and advancing prosecution, Examiner has interpreted the claim limitation a cylinder barrel to mean element 28, cylinder barrel A. 
The figure on Page 3 of the Drawings is objected to for lack of a nominating figure number.  This figure appear to be substantially the same as Fig 3, Page 4 of the Drawings. 
No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 11, Ln 27, the disclosure states, “the cylinder barrel”.  In the Applicant’s Arguments/Remarks (Pg 29 of 41) Applicant states “it can be deduced that the feature a cylinder barrel…is actually a set”.  Examiner accepts the Applicant’s statement, however the Specification must be amended to reflect the verbatim argument.  Therefore, Examiner suggests “the cylinder barrel set” (Page 11, Ln 27).  Examiner further notes that numerous references to the “the cylinder barrel” exist in the Specification and all references should be likewise amended to read “the cylinder barrel set”.  Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “upper and lower rolling mechanism […] used to roll surfaces of a to-be-machined tubular product” in claims 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification does not disclose any corresponding structure for the upper and lower rolling mechanisms.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1: 
Ln 2-3, the limitations “and upper rolling mechanism” and “a lower rolling mechanism” recite the function of the mechanisms and invoke 35 USC 112(f), without any corresponding structure in the claims, specification or drawings of the structure of the mechanisms to perform the function “to roll surfaces of a to-be-machined tubular product”.  Absent any structure of the upper and lower forming mechanisms in the specification, the examiner has determined that there is not sufficient evidence to show that the applicant had possession or reduced to practice the scope of the claimed invention at the time of filing; 
Ln 9-10, the limitation “two locking nuts”.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Specification, Pg 7, Ln 1-2, Pg 9, Ln 4 clearly recite a single nut. 
Regarding Claim 4, 
The claims merely list elements with no clear explanation of the purpose of the elements or the means by which any one element, or combination of elements, operate to cause the hydraulic bulging and external roller forming on a to-be-machined tubular product, as stated on Page 7, Ln 21-23 of the instant application. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-7, Ln 2-3 of Claim 1, the claim limitations “upper rolling mechanism” and “lower rolling mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification of the Instant Application does not provide any structure for the upper and lower rolling mechanisms, rather, the upper and lower rolling mechanisms are merely recited by the function they perform of “to roll the surfaces of the to-be-machined tubular product”.  Therefore the scope of the claim is unclear and indefinite as a person of ordinary skill in the art cannot determine the metes and bounds of the claims in the absence of the structure comprises the upper and lower rolling mechanisms.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Examiner’s Note regarding claims 1-7:  A prior art rejection has not been applied to the claims, due to the considerable speculation or assumptions that must be made so as to determine the scope of the claims.  Specifically, in the absence of the structure of the upper and lower rolling mechanism, it would take considerable speculation and assumption by the examiner to determine the scope of the claim; and thus would not be proper to apply prior art to make a rejection based on such speculation and assumptions (see MPEP 2173.06 (II))
Ln 10-15, the limitation “hydraulic oil is charged…to perform hydraulic bulging on the to–be–machined tubular product” is indefinite for requiring a method step in an apparatus claim (see MPEP 2173.05 (p) (II)). 
Conclusion
Examiner notes that although prior art was not provided in a rejection because the scope of the claim could not be determined, and it would require undue assumption and speculation, for the purpose of advancing prosecution, prior art that shows certain aspects of the currently claimed invention are herein provided: 
In order to help promote compact prosecution, the examiner is providing the following prior art examples of prior art:
 
Lindgren (US 2,004,816), hereinafter Lindgren, teaches rolling beads on tubular products (as illustrated in at least Fig 5): 
Hull, et alia (US 2,458,854), hereinafter Hull, teaches hydraulic forming for forming beads on tubular products (as illustrated in at least Fig 5).  
Weigelt, (US 2018/0369893), hereinafter Weigelt teaches the use of wedges in metal forming is also well known in the forming art
Combinations of these examples are also well known in the art, or would be obvious to a skilled Artisan. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571) 272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725